    JS 44 (Rev. 02/19)              Case 2:19-cv-05978-ER Document
                                                       CIVIL COVER 1 SHEET
                                                                     Filed 12/18/19 Page 1 of 54
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    April Ploeger                                                                                              Pennsylvania CVS Pharmacy, LLC a/k/a d/b/a t/a CVS Pharmacy
                                                                                                               #4007, a/k/a d/b/a t/a CVS Pharmacy, Inc., CVS Health Pharmacy et
                                                                                                               ~,l
         (b) County of Residence of First Listed Plaintiff            Philadelphia, PA                               County of Residence of First Listed Defendant                Providence, Rl_____
                                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE:   IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

        (C) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (IfKnown)
    Kevin R. Marciano, Esquire, Marciano & MacAvoy, P.C.                                                       Amalia Romanowicz, Esquire, Post & Schell, P.C.
    16 W. Front St., Media, PA 19063; 610-566-6500                                                             1600 John F. Kennedy Blvd., Philadelphia, PA 19103; 215-587-1193

    II. BASIS OF JURISDICTION (Place an “X"in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                     “X" in One Boxfor Plaintiff
                                                                                                              (For Diversity Cases Only)                                       and One Boxfor Defendant)
    □ 1    U.S. Government                □ 3     Federal Question                                                                     PTF            DEF                                       PTF      DEF
              Plaintiff                             (U.S. Government Not a Party)                       Citizen of This State            & 1          □ 1 Incorporated or Principal Place         0 4      04
                                                                                                                                                                  of Business In This State

    □ 2    U.S. Government                & 4     Diversity                                             Citizen of Another State            0 2        0   2 Incorporated and Principal Place         0 5       ££5
              Defendant                             (Indicate Citizenship ofParties in Item III)                                                                  of Business In Another State

                                                                                                        Citizen or Subject of a             0 3       0    3 Foreign Nation                           □ 6         06
                                                                                                          Foreign Country
    IV. NATURE OF SUIT (Place an                    “X" in One Box Only)                                                                               Click here for: Nature of Suit Code Descriptions.
1             CONTRACT                                            TORTS                                     FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
    □   110 Insurance                       PERSONAL INJURY                PERSONAL INJURY              □ 625 Drug Related Seizure              □   422 Appeal 28 USC 158          □   375 False Claims Act
    □   120 Marine                       C\ 310 Airplane                 □ 365 Personal injury -              of Property 21 USC 881            □   423 Withdrawal                 □   376 Qui Tam (31 USC
    □   130 Miller Act                   O 315 Airplane Product                 Product Liability       O 690 Other                                     28 USC 157                         3729(a))
    □   140 Negotiable Instrument                Liability               □ 367 Health Care/                                                                                        □   400 State Reapportionment
    □   150 Recovery of Overpayment      O 320 Assault, Libel &                Pharmaceutical                                                       PROPERTY RIGHTS                □   410 Antitrust
            & Enforcement of Judgment            Slander                       Personal Injury                                                  □   820 Copyrights                 □   430 Banks and Banking
    □   151 Medicare Act                 O 330 Federal Employers’              Product Liability                                                □   830 Patent                     □   450 Commerce
    □   152 Recovery of Defaulted                Liability               □ 368 Asbestos Personal                                                D   835 Patent - Abbreviated       □   460 Deportation
            Student Loans                a 340 Marine                           Injury Product                                                          New Drug Application       O   470 Racketeer Influenced and
            (Excludes Veterans)          □ 345 Marine Product                   Liability                                                       □   840 Trademark                          Comipt Organizations
    O   153 Recovery of Overpayment              Liability                PERSONAL PROPERTY                         LABOR                           SOCIAL SECURITY                □   480 Consumer Credit
            of Veteran’s Benefits        □ 350 Motor Vehicle             □ 370 Other Fraud              O 710 Fair Labor Standards              □   861 HIA (1395ff)               □   485 Telephone Consumer
    □   160 Stockholders’Suits           □ 355 Motor Vehicle             □ 371 Truth in Lending                Act                              □   862 Black Lung (923)                   Protection Act
    □   190 Other Contract                      Product Liability        O 380 Other Personal           O 720 Labor/Management                  □   863 DIWC/DIWW (405(g))         □   490 Cable/Sat TV
    □   195 Contract Product Liability   □ 360 Other Personal                  Property Damage                 Relations                        □   864 SSID Title XVI             □   850 Securities/Commoditics/
    □   196 Franchise                           Injury                   □ 385 Property Damage          O 740 Railway Labor Act                 □   865 RSI (405(g))                       Exchange
                                            362 Personal Injury -              Product Liability        □ 751 Family and Medical                                                   O   890 Other Statutory Actions
                                                Medical Malpractice                                            Leave Act                                                           □   891 Agricultural Acts
1         REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS            □ 790 Other Labor Litigation              FEDERAL TAX SUITS                O   893 Environmental Matters
    □ 210 Land Condemnation              □ 440 Other Civil Rights          Habeas Corpus:               O 791 Employee Retirement               □ 870 Taxes (U.S. Plaintiff        □   895 Freedom of Information
    □ 220 Foreclosure                    O 441 Voting                    □ 463 Alien Detainee                 Income Security Act                      or Defendant)                       Act
    □ 230 Rent Lease & Ejectment         □ 442 Employment                □ 510 Motions to Vacate                                                □ 871 IRS—Third Party              □   896 Arbitration
    O 240 Torts to Land                  □ 443 Housing/                        Sentence                                                                26 USC 7609                 □   899 Administrative Procedure
    □ 245 Tort Product Liability                Accommodations           □ 530 General                                                                                                     Act/Review or Appeal of
    □ 290 All Other Real Property        □ 445 Amer. w/Disabilities -    □ 535 Death Penalty                  IMMIGRATION                                                                  Agency Decision
                                                Employment                 Other:                       O 462 Naturalization Application                                           □   950 Constitutionality of
                                         □ 446 Amer. w/Disabilities -    □ 540 Mandamus & Other         O 465 Other Immigration                                                            State Statutes
                                                Other                    □ 550 Civil Rights                   Actions
                                         O 448 Education                 □ 555 Prison Condition
                                                                         □ 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement

    V. ORIGIN         (Place an “X” in One Box Only)
□ 1        Original          X2 Removed from                  a   3     Remanded from              D 4 Reinstated or              5 Transferred from          □   6 Multidistrict             □ 8 Multidistrict
           Proceeding               State Court                         Appellate Court                Reopened                     Another District                Litigation -                  Litigation -
                                                                                                                                    (specify)                       Transfer                      Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                    28 U.S.C. § 1332 - Diversity of citizenship
VI. CAUSE OF ACTION Brief description of cause:
                    Alleged misfill of prescription medication
VII. REQUESTED IN   □ CHECK IF THIS IS A CLASS ACTION           DEMAND $                                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.               > 75,000.00                                                                                 JURY DEMAND:         M Yes      ONo
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                            JUDGE                                                                       DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
            12/18/2019
FOR OFFICE USE ONLY

        RECEIPT #                   AMOUNT                                      APPLYING IFP                                   JUDGE                                  MAG. JUDGE
                             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 2 of 54
                                                              UNITED STATES DISTRICT COURT
                                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                       (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose ofassignment to the appropriate calendar)

 Address of Plaintiff:_               April Ploeger, 3801 Spring Garden Street, Apt. 103, Philadelphia, PA 19104
 Address of Defendant:                                                     1 CVS Dr., Woonsocket, R.l. 02895
 Place of Accident, Incident or Transaction:                                    3925 Walnut Street, Philadelphia, PA 19104


 RELATED CASE, IF ANY:

 Case Number:                                                     Judge:                                                       Date Terminated:

 Civil cases are deemed related when Yes is answered to any of the following questions:
                                                                                                                                    Yes |____|           No ✓
 1.       Is this case related to property included in an earlier numbered suit pending or within one year
          previously terminated action in this court?
                                                                                                                                    Yes [        |       No[^l
 2.       Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
          pending or within one year previously terminated action in this court?
                                                                                                                                   Yes |         [       N°0
 3.       Does this case involve the validity or infringement of a patent already in suit or any earlier
          numbered case pending or within one year previously terminated action of this court?
                                                                                                                                   Yes |         |       No [✓]
 4.       Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
          case filed by the same individual?

 I certify that, to my knowledge, the within case          □ is / H is not related to any case now pending or within one year previously terminated action in
 this court except as noted above.
 DATE: rZ11 a/ZU 1 9                                                                                                                                 206114
                                                                                                                                             Attorney I.D. # (ifapplicable)


 CIVIL: (Place a V in one category only)

A.              Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

          1.    Indemnity Contract, Marine Contract, and All Other Contracts                 □           Insurance Contract and Other Contracts
          2.    FELA                                                                         □      2.   Airplane Personal Injury
          3.    Jones Act-Personal Injury                                                    □      3.   Assault, Defamation
          4.    Antitrust                                                                    □      4.   Marine Personal Injury
          5.    Patent                                                                       □      5.   Motor Vehicle Personal Injury
                                                                                                                                                 Medical           Malpractice
          6.    Labor-Management Relations                                                   0      6.   Other Personal Injury (Please specify):
          7.    Civil Rights                                                                 □      7.   Products Liability
          8.    Habeas Corpus                                                                □           Products Liability - Asbestos
          9.
          10.
                Securities Act(s) Cases
                Social Security Review Cases
                                                                                             □           All other Diversity Cases
                                                                                                         (Please specify):_________________
          11.   All other Federal Question Cases
                (Please specify):______________________________________



                                                                            ARBITRATION CERTIFICATION
                                                    (The effect of this certification is to remove the case from eligibility for arbitration.)

                 A. Bryan Tomlinson                      __ , counsel of record or pro se plaintiff, do hereby certify:

                Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

      0
      |
                exceed the sum of $150,000.00 exclusive of interest and costs:
            | Relief other than monetary damages is sought.



DATE:
            12/18/2019                                                                                                                               206114
                                                                                                                                            Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 3 of 54




    April Ploeger, Plaintiff

    PENNSYLVANIA CVS PHARMACY, LLC et al., Defendants




                                                                                      X




12-18-2019                        A. Bryan Tomlinson    Defendants



215-587-1017                       215-320-4703           btomlinson@postschell.com
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 4 of 54
             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 5 of 54



                             IN THE UNITED STATES DISTRICT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


APRIL PLOEGER
3801 Spring Garden Street
Apt. 103
Philadelphia, PA 19104

Plaintiff,

                 vs.

PENNSYLVANIA CVS PHARMACY, LLC
a/k/a, d/b/a, t/a CVS PHARMACY #4007,
a/k/a, d/b/a, t/a CVS PHARMACY, INC.
3925 Walnut Street
Philadelphia, PA
                                     and

CVS HEALTH CORPORATION                              NO.
C/O The Corporate Trust Company
Corporate Trust Center
1209 Orange Street
Wilmington, DE 19801
                                              and

JOHN DOE, Pharmacist and/or Technician
who provided and/or sold prescription
medications to Plaintiff at CVS store #4007
on or around July 27, 2017
c/o Pennsylvania CVS Pharmacy, LLC
3925 Walnut Street
Philadelphia, PA 19104
                                              and

JANE DOE, Pharmacist and/or Technician
who provided and/or sold prescription
medications to Plaintiff at CVS store #4007
on or around July 27, 2017
c/o Pennsylvania CVS Pharmacy, LLC
3925 Walnut Street
Philadelphia, PA 19104

Defendants.
            Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 6 of 54



             DEFENDANTS, PENNSYLVANIA CVS PHARMACY, L.L.C. AND
               CVS HEALTH CORPORATION’S NOTICE OF REMOVAL
                         PURSUANT TO 28 U.S.C. S 1441

       Defendants, Pennsylvania CVS Pharmacy, L.L.C. (incorrectly named by Plaintiff as

“Pennsylvania CVS Pharmacy, LLC a/k/a, d/b/a, t/a CVS Pharmacy #4007, a/k/a d/b/a t/a CVS

Pharmacy, Inc.”), and CVS Health Corporation (hereinafter “Defendants”), by and through their

attorneys, Post & Schell, P.C., hereby remove the above-captioned action - which is presently

docketed in the Court of Common Pleas of Philadelphia County at July Term, 2019, No. 1404 -

pursuant to 28 U.S.C. § 1441 et seq. In support thereof, Defendants aver as follows:

                                  The Parties and Background

       1.       This is a professional liability action in which Plaintiff, April Ploeger, alleges

Defendants, by and through their employees, negligently dispensed Prozac (fluoxetine) rather

than Gabapentin in prescription vials labeled Gabapentin 100 mg on or about June 29, 2017 and

again on or about July 29, 2017. See a true and correct copy of Plaintiffs Complaint attached

hereto as Exhibit “A”.

       2.      Plaintiff is a citizen of Pennsylvania with a residence of 3801 Spring Garden

Street, Apt. 103, Philadelphia, PA 19104. See Exhibit “A”, ^ 1.

       3.      CVS Health Corporation is a corporation organized and existing under the laws of

the State of Rhode Island with its principal place of business, headquarters, and center of

direction, control, and coordination in Woonsocket, Rhode Island. See Declaration of Melanie

K. Luker in Support of Defendants’ Notice of Removal attached hereto as Exhibit “B.”

       4.      Pennsylvania CVS Pharmacy, L.L.C. is a limited liability company organized and

existing under the laws of the Commonwealth of Pennsylvania. . See Exhibit “B”.

       5.      The sole member of Pennsylvania CVS Pharmacy, L.L.C. is CVS Pharmacy, Inc.

Id.


                                                2
            Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 7 of 54



       6.        CVS Pharmacy, Inc. is a corporation organized and existing under the laws of the

State of Rhode Island with its principal place of business, headquarters, and center of direction,

control, and coordination in Woonsocket, Rhode Island. See Exhibit “B.”

       7.       Plaintiff alleges that, as a result of the negligent conduct of Defendants, she

unknowingly took Prozac (fluoxetine) as opposed to Gabapentin, causing her “to suffer seizures

requiring hospitalization”, see Exhibit “A”, $ 16; to sustain “permanent internal and external

injuries, which rendered her sick, sore, lame, and disabled”, see id. f 18; to be “hurt, wounded,

and bruised in and about her head, limbs, and body” and to continue suffering seizures, see id.; to

incur past and future medical expenses for her injuries which will require medical care

“indefinitely into the future”, see id. ^ 19; to suffer a loss of earnings in her employment and an

impairment of her earning capacity that will be permanent in nature, see id. If 20; and to suffer

and continue to suffer “server physical pain, disability, mental anguish, embarrassment,

humiliation, and other incidental costs, all of which Plaintiff believes and therefore avers will be

permanent in nature”, see id. If 21. Defendants deny any and all allegations of negligence, and

deny any and all allegations of liability for Plaintiffs alleged injuries, damages, and/or losses

       8.       Pursuant to Pennsylvania pleading rules, Plaintiff has also asserted that the matter

and amount in controversy exceeds $50,000. See Exhibit “A.”

                                       Procedural History

       9.      This action was initiated by Praecipe for Writ of Summons filed on or about July

12, 2019.    See a true and correct copy of the Writ of Summons attached hereto as Exhibit “C”.

       10.     Affidavits of Service as to Defendants were filed on July 25, 2019 and August 8,

2019. See a true and correct copy of the Affidavits of Service, attached hereto as Exhibit “D”.




                                                 3
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 8 of 54



        11.    On November 19, 2019, Plaintiff filed a Complaint in the Philadelphia County

Court of Common Pleas. See Exhibit “A.”

        12.    The Complaint was served on Defendants, Pennsylvania CVS Pharmacy, L.L.C.

and CVS Health Corporation, on the same date.

        13.    On November 20, 2019, a Case Management Order was entered in the Court of

Common Pleas in Philadelphia, setting court deadlines and putting this case on the complex

track. See a true and correct copy of the November 20, 2019 Case Management Order, attached

hereto as Exhibit “E”.

       14.     Pursuant to 28 U.S.C. § 1446(b)(2)(B), defendants shall have thirty (30) days after

service of the Complaint to file a notice of removal.

       15.     This notice of removal, and related papers, has been filed within thirty (30) days

of the date of service of the Complaint on Defendants and is, therefore, timely under 28 U.S.C.

§ 1446(b).

                              Basis for Removal to Federal Court

       16.     A defendant may remove a civil action that was filed in a state court to the federal

court for the district in which the state court action is pending, provided the federal court would

have original jurisdiction to address the matter. See 28 U.S.C. §§ 1441(a); 1446(a).

       17.     As set forth herein, this Court’s original jurisdiction over the instant matter is

based upon diversity of citizenship under 28 U.S.C. § 1332, insofar as all parties are of diverse

citizenship at all times material hereto, and Plaintiffs claimed damages are in excess of $75,000.

       18.     The burden of demonstrating federal court jurisdiction under 28 U.S.C. § 1332 is

on the party invoking that jurisdiction, see Frederico v. Home Depot. 507 F.3d 188, 193 (3d Cir.

2007), and the defendant’s right to remove is to be determined according to the plaintiffs




                                                 4
           Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 9 of 54



pleading at the time of the petition for removal. See Meritcare Inc, v, St. Paul Mercury Ins. Co,.

166 F.3d 214, 217 (3d Cir. 1999).

                           The Adverse Parties are Completely Diverse

         19.   Complete diversity of citizenship between the parties exists when “every plaintiff

[is] of diverse state citizenship from every defendant.” In re Briscoe. 448 F.3d 201, 215 (3d Cir.

2006).

         20.   A corporation is considered to be a citizen of its state of incorporation and the

state where it has its principal place of business. 28 U.S.C. § 1332(c).

         21.   Under the “nerve center” test adopted by the United States Supreme Court, a

corporation’s principal place of business is the headquarters of the corporation, i.e. that “place

where a corporation’s officers direct, control, and coordinate the corporation’s activities.” Hertz

Colt), v. Friend. 559 U.S. 77, 92-93 (2010).

         22.   Meanwhile, “the citizenship of an LLC is determined by the citizenship of each of

its members.” Zambelli Fireworks Mfg. Co, v. Wood, 592 F.3d 412, 418 (3d Cir. 2010).

         23.   Plaintiff is a citizen of Pennsylvania. See Exhibit “A”, If 1.

         24.   Defendant, CVS Health Corporation, is a citizen of State of Rhode Island, as

Rhode Island is both its state of incorporation and its principal place of business. See Exhibit

“B.”

         25.   Defendant, Pennsylvania CVS Pharmacy, L.L.C’s sole member is CVS

Pharmacy, Inc. As the sole member of this limited liability company, the citizenship of CVS

Pharmacy, Inc. (Rhode Island) is used to determine the citizenship of Pennsylvania CVS

Pharmacy, L.L.C. See id. Therefore, Defendant, Pennsylvania CVS Pharmacy, L.L.C., is also a

citizen of the State of Rhode Island.




                                                  5
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 10 of 54



        26.    Pursuant to 28 USCS § 1441, Defendants sued under fictitious names shall be

disregarded, so the addition of John and Jane Doe does not defeat diversity jurisdiction. See

D'Amelio v. Independence Healthcom Strategies Grp,. Inc.. 2016 U.S. Dist. LEXIS 162312, *8,

2016 WL 6909102 (D.N.J. 2016).

        27.    As a result, there is complete diversity of citizenship between the Plaintiff

(Pennsylvania) and Defendants (Rhode Island).

                           The Amount in Controversy Exceeds $75,000

       28.     Under 28 U.S.C. § 1332(a), federal jurisdiction based on diversity of citizenship

requires that the amount in controversy exceed $75,000.

       29.     The amount in controversy is measured by the pecuniary value of the rights being

litigated. Hunt v, Washington Apple Advertising Commission. 432 U.S. 333, 347, 53 L. Ed. 2d

383, 97 S. Ct. 2434(1977).

       30.     Generally, the amount in controversy is evaluated by looking to the demand for

relief in the complaint. See, e.g., Samuel-Bassett v, Kia Motors America. Inc.. 357 F.3d 392,

398-99 (3d Cir. 2004).

       31.     Where, however, the claim for damages is not specific as to the amount, “the

amount in controversy is not measured by the low end of an open-ended claim, but rather by a

reasonable reading of the value of the rights being litigated.” See Angus v. Shiley Inc,. 989 F.2d

142, 146 (3d Cir. 1993).

       32.     In addition, where the plaintiff does not specifically aver in its complaint that the

amount in controversy is less than the jurisdictional minimum, removal should be permitted

unless it appears to a legal certainty that the plaintiff cannot recover the jurisdictional minimum.




                                                 6
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 11 of 54



See Samuel-Bassett 357 F.3d at 397-98; see also St. Paul Mercury Indem. Co. v. Red Cab Co,,

303 U.S. 283,288-89 (1938).

        33.    The Court must find that the amount in controversy requirement has been satisfied

when a reasonable jury could value the plaintiffs losses at an amount above the jurisdictional

minimum, See Angus, 989 F.2d at 146; see also Corwin Jeep Sales & Service v. American

Motors Sales Com,, 670 F. Supp. 591, 596 (M.D. Pa. 1986) (finding amount in controversy

requirement met when the court could not “find to a legal certainty that the parties' respective

rights under the franchise agreement are worth less than the jurisdictional minimum.”).

        34.    In this case, Plaintiff alleges to have suffered from “seizures requiring

hospitalization”, see Exhibit “A”,   16; “permanent internal and external injuries, which rendered

her sick, sore, lame, and disabled”, see id. ^ 18; and continuing suffering seizures, see id. She

contends that she has incurred and will continue to incur medical expenses for her injuries

“indefinitely into the future”, see id. '] 19; and that she has suffered not only a loss of earnings,

but also an impairment of her earning capacity that will be permanent in nature, see id. *|[ 20.

Finally, she contends that she suffers from, and will continue to suffer from “severe physical

pain, disability, mental anguish, embarrassment, humiliation, and other incidental costs, all of

which Plaintiff believes and therefore avers will be permanent in nature,” see id. Tf 21.

       35.     While Defendants deny any and all allegations of negligence, and deny any and

all allegations of liability for Plaintiffs alleged injuries, damages, and/or losses, considering the

damages claimed by Plaintiff, a reasonable jury could value Plaintiffs losses in an amount in

excess of the $75,000 amount in controversy minimum.

       36.     For all of the foregoing reasons, the instant action satisfies the amount in

controversy requirement pursuant to 28 U.S.C. § 1332, as the amount in controversy is in excess




                                                 7
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 12 of 54



of $75,000 and it cannot be said “to a legal certainty” that Plaintiff cannot recover more than that

amount.

                                            Conclusion

        37.    This Court has original jurisdiction over the instant matter based upon diversity of

citizenship under 28 U.S.C. § 1332, as all parties are of diverse citizenship at all times material

hereto, and Plaintiffs claimed damages are in excess of $75,000,

        38.    The United States District Court for the Eastern District of Pennsylvania is the

District Court having jurisdiction over this matter, as the instant civil matter was originally filed

in the Court of Common Pleas of Philadelphia County.

       39.     Defendants have timely filed for removal of the instant matter to this Court, as

they have filed this Notice of Removal within thirty (30) days of service of the Complaint on

them. 28 U.S.C. § 1446(b).

       40.     As required under 28 U.S.C. § 1446(d), Defendants have also filed copies of this

Notice of Removal, and related papers, with the Office of Judicial Records (formerly the Office

of the Prothonotary) for the Court of Common Pleas of Philadelphia County, in order to effect

the removal of this action.

       41.     Simultaneous with the filing of this Notice of Removal, Defendants have given

written Notice of Removal to counsel for Plaintiff.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants, Pennsylvania

CVS Pharmacy, L.L.C. (incorrectly named by Plaintiff as “Pennsylvania CVS Pharmacy, LLC

a/k/a, d/b/a, t/a CVS Pharmacy #4007, a/k/a d/b/a t/a CVS Pharmacy, Inc.”), and CVS Health

Corporation, respectfully request that the above-captioned matter, now pending in the Court of




                                                 8
        Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 13 of 54



Common Pleas of Philadelphia County, be removed to the United States District Court for the

Eastern District of Pennsylvania.

                                          POST & SCHELL, P.C.



DATED: DECEMBER 18, 2019                        AMALIA V. ROMANOWICZ,
                                                ESQUIRE
                                                A. BRYAN TOMLINSON, ESQUIRE
                                                ATTORNEYS FOR DEFENDANTS




                                            9
             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 14 of 54



                             IN THE UNITED STATES DISTRICT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


APRIL PLOEGER
3801 Spring Garden Street
Apt. 103
Philadelphia, PA 19104

Plaintiff,

                 VS,


PENNSYLVANIA CVS PHARMACY, LLC
a/k/a, d/b/a, t/a CVS PHARMACY #4007,
a/k/a, d/b/a, t/a CVS PHARMACY, INC.
3925 Walnut Street
Philadelphia, PA
                                     and

CVS HEALTH CORPORATION                                   NO.
C/O The Corporate Trust Company
Corporate Trust Center
1209 Orange Street
Wilmington, DE 19801
                                              and

JOHN DOE, Pharmacist and/or Technician
who provided and/or sold prescription
medications to Plaintiff at CVS store #4007
on or around July 27, 2017
c/o Pennsylvania CVS Pharmacy, LLC
3925 Walnut Street
Philadelphia, PA 19104
                                              and

JANE DOE, Pharmacist and/or Technician
who provided and/or sold prescription
medications to Plaintiff at CVS store #4007
on or around July 27, 2017
c/o Pennsylvania CVS Pharmacy, LLC
3925 Walnut Street
Philadelphia, PA 19104

Defendants.




                                                    10
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 15 of 54



                                      CERTIFICATE OF SERVICE

       I, A. Bryan Tomlinson, Esquire, hereby state that a true and correct copy of the foregoing
Notice of Removal was served via email and first class U.S. mail, postage prepaid, on the date set
forth below upon the following individual(s):
                                  PLAINTIFF’S COUNSEL:
                                  Patrick D. MacAvoy, Esquire
                                   Marciano & MacAvoy, P.C.
                                        16 W. Front Street
                                        Media, PA 19063
                              Email: pmacavov@marcianolegal.com
                 Paralegal: Michael DeSimone - mdesimone@marcianolegal.com

                                                POST & SCHELL, P.C.



DATED: DECEMBER 18, 2019                              AMALIA V. ROMANOWICZ, ESQUIRE
                                                      A. BRYAN TOMLINSON, ESQUIRE
                                                      ATTORNEYS FOR DEFENDANTS




                                                 11
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 16 of 54




EXHIBIT “A”
             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 17 of 54




                                                                       Filed and Attested by the
                                                    JURY OF TWELVE (12) of
                                                                Office  IS DEMANDED
                                                                           Judicial Records
                                                ASSESSMENT OF DAMAGES    IS REQUIRED
                                                                    19 NOV  2019 04:03 pm
                                                                               M. RUSSO
MARCIANO & MacAVOY, P.C.
BY: KEVIN R. MARCIANO, ESQUIRE                                  Attorneys for Plaintiff
BY: PATRICK D. MacAVOY, ESQUIRE
I.D. NO. 65901/209005
16 W. Front Street
Media, PA 19063
(610) 566-6500
Fax (610) 566-6501
kmarciano@marcianolegal.com
pmacavoy@marcianolegal.com


APRIL PLOEGER                                    :   PHILADELPHIA COUNTY
3801 Spring Garden Street                        :   COURT OF COMMON PLEAS
Apt. 103                                         :
Philadelphia, PA 19104                           :
                                                 :   JULY TERM, 2019
Plaintiff,                                       :
               vs.                               :   No. 1404
                                                 :
PENNSYLVANIA CVS PHARMACY, LLC                   :
a/k/a, d/b/a, t/a CVS PHARMACY #4007,            :
a/k/a, d/b/a, t/a CVS PHARMACY, INC.             :
3925 Walnut Street                               :
Philadelphia, PA                                 :
                                     and         :
                                                 :
CVS HEALTH CORPORATION                           :
C/O The Corporate Trust Company                  :
Corporate Trust Center                           :
1209 Orange Street                               :
Wilmington, DE 19801                             :
                                                 :
                                          and    :
                                                 :
JOHN DOE, Pharmacist and/or Technician           :
who provided and/or sold prescription            :
medications to Plaintiff at CVS store #4007      :
on or around July 27, 2017                       :
c/o Pennsylvania CVS Pharmacy, LLC               :
3925 Walnut Street                               :
Philadelphia, PA 19104                           :
                                          and    :


                                                                                      Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 18 of 54




                                              :
JANE DOE, Pharmacist and/or Technician        :
who provided and/or sold prescription         :
medications to Plaintiff at CVS store #4007
on or around July 27, 2017                    :
c/o Pennsylvania CVS Pharmacy, LLC            :
3925 Walnut Street                            :
Philadelphia, PA 19104                        :
                                              :
                                              :
Defendants.                                   :
                                              :




                                              2

                                                                         Case ID: 190701404
               Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 19 of 54




                                  COMPLAINT – 2M Medical Malpractice

                                            NOTICE TO DEFEND

You have been sued in court. If you wish to defend           Le han demandado a usted en la corte. Si usted
against the claims set forth in the following pages,         quiere defenderse de estas de estas demandas
you must take action within twenty (20) days after           expuestas en las paginas siguientes, usted tiene
this Complaint and notice are served, by entering a          veinte (20) dias de plazo al partir de la fecha de la
written appearance personally or by attorney and             demanda y la notificacion. Hace falta asentar una
filing in writing with the court your defenses or            comparencia escrita o en persona o con un abogado
objections to the claims set forth against you. You          y entregar a la corte en forma escrtia sus defenses o
are warned that if you fail to do so the case may be         sus objeciones a las demandas en contra de su
entered against you by the court without further             persona. Sea avisado que si usted no se defiende, la
notice for any money claims in this complaint or for         corte tomara medidas y puede continuar la demanda
any other claim or relief requested by the plaintiff.        en contra suya sin previo aviso o notification.
You may lose money or property or other rights               Ademas, la corte puede decidir a favor del
important to you.                                            demandante y requiere que usted compla con todas
                                                             las provisions de esta demanda. Usted puede perder
You should take this paper to your lawyer at once.           dinero o sus propiedades u ostros derechos
If you do not have a lawyer or cannot afford one, go         importantes para usted.
to or telephone the office set forth below to find out
where you can get legal help. This office can                Lleve esta demanda a un abogado inmediatamente,
provide you with information about hiring a lawyer.          si no tiene abogado o si no tiene el dinero suficiente
If you cannot afford to hire a lawyer, this office may       de pagar tal servico, vaya en persona o llame por
be able to provide you with information about                telefono a la oficina cuya dirección se encuentra
agencies that may offer legal services to eligible           escrita abajo para averiguar donde se puede
persons at a reduced fee or no fee.                          conseguir asistencia legal. Esta oficina le puede
                                                             offrecer informacion sobre consiguiendo un
                                                             abogado.
                                                             Si usted no tiene el dinero suficiente para conseguir
                                                             un abogado, esta oficina quizas pudiera darle
          Philadelphia Bar Association                       informaciỚn sobre agencias que offrecen servicios
     Lawyer Referral and Information Service                 legal a personas eligibles a precios reducidos o
         1101 Market Street, 11th Floor                      gratis.
       Philadelphia, Pennsylvania 19107
                Telephone: (215) 238-6333                         Associación de licenciados de filadelfia
                                                                 Servicio de referencia en información legal
                                                                       1101 Market Street, 11th Floor
                                                                          Philadelphia, PA 19107
                                                                                   (215) 238-6333




                                                         3

                                                                                                    Case ID: 190701404
             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 20 of 54




                                                    JURY OF TWELVE (12) IS DEMANDED
                                                ASSESSMENT OF DAMAGES IS REQUIRED

MARCIANO & MacAVOY, P.C.
BY: KEVIN R. MARCIANO, ESQUIRE                                  Attorneys for Plaintiff
BY: PATRICK D. MacAVOY, ESQUIRE
I.D. NO. 65901/209005
16 W. Front Street
Media, PA 19063
(610) 566-6500
Fax (610) 566-6501
kmarciano@marcianolegal.com
pmacavoy@marcianolegal.com


APRIL PLOEGER                                    :   PHILADELPHIA COUNTY
3801 Spring Garden Street                        :   COURT OF COMMON PLEAS
Apt. 103                                         :
Philadelphia, PA 19104                           :
                                                 :   JULY TERM, 2019
Plaintiff,                                       :
               vs.                               :   No. 1404
                                                 :
PENNSYLVANIA CVS PHARMACY, LLC                   :
a/k/a, d/b/a, t/a CVS PHARMACY #4007,            :
a/k/a, d/b/a, t/a CVS PHARMACY, INC.             :
3925 Walnut Street                               :
Philadelphia, PA 19104                           :
                                     and         :
                                                 :
CVS HEALTH CORPORATION                           :
C/O The Corporate Trust Company                  :
Corporate Trust Center                           :
1209 Orange Street                               :
Wilmington, DE 19801                             :
                                                 :
                                          and    :
                                                 :
JOHN DOE, Pharmacist and/or Technician           :
who provided and/or sold prescription            :
medications to Plaintiff at CVS store #4007      :
on or around July 27, 2017                       :
c/o Pennsylvania CVS Pharmacy, LLC               :
3925 Walnut Street                               :
Philadelphia, PA 19104                           :
                                          and    :

                                                 4

                                                                                      Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 21 of 54




                                                 :
JANE DOE, Pharmacist and/or Technician           :
who provided and/or sold prescription            :
medications to Plaintiff at CVS store #4007
on or around July 27, 2017                       :
c/o Pennsylvania CVS Pharmacy, LLC               :
3925 Walnut Street                               :
Philadelphia, PA 19104                           :
                                                 :
                                                 :
Defendants.                                      :
                                                 :




                               CIVIL ACTION – COMPLAINT

I.     PARTIES

       1. Plaintiff April Ploeger is an adult individual and resident of the Commonwealth of

Pennsylvania, residing at 3801 Spring Garden Street, Apt. 103, Philadelphia, PA 19104.

       2. Defendant Pennsylvania CVS Pharmacy, LLC a/k/a, d/b/a, t/a CVS Pharmacy #4007,

a/k/a, d/b/a, t/a CVS Pharmacy, Inc. (hereinafter Pa. CVS Pharmacy) is a business entity duly

organized and existing under the laws of the Commonwealth of Pennsylvania, which owns,

operates, and/or controls a pharmacy licensed with the Commonwealth of Pennsylvania with a

location at 3925 Walnut Street, Philadelphia, PA 19104. Plaintiff is asserting a professional

liability claim against Defendant Pa. CVS Pharmacy.

       3. Defendant CVS Health Corporation (hereinafter CVS Health) is a business entity

duly organized and existing under the laws of the Commonwealth of Pennsylvania, which owns,

operates, and/or controls a pharmacy licensed with the Commonwealth of Pennsylvania with a

location at 3925 Walnut Street, Philadelphia, PA 19104. Plaintiff is asserting a professional

liability claim against Defendant CVS Health.

                                                 5

                                                                                          Case ID: 190701404
            Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 22 of 54




       4. Defendant John Doe, Pharmacist and/or Technician who provided and/or sold

prescription medications to Plaintiff at CVS store #4007 on or around July 27, 2017 is an adult

individual who at all times relevant to this case (hereinafter John Doe) was an agent, servant,

worker and/or employee of Defendants Pa. CVS Pharmacy and/or CVS Health, acting within the

nature and scope of his employment with said Defendants. He has a place of business at 3925

Walnut Street, Philadelphia, PA 19104.

       5. Defendant Jane Doe, Pharmacist and/or Technician who provided and/or sold

prescription medications to Plaintiff at CVS store #4007 on or around July 27, 2017 (hereinafter

Jane Doe) is an adult individual who at all times relevant to this case was an agent, servant,

worker and/or employee of Defendants Pa. CVS Pharmacy and/or CVS Health, acting within the

nature and scope of her employment with said Defendants. She has a place of business at 3925

Walnut Street, Philadelphia, PA 19104.

       6.       At all relevant times, Defendants John Doe and/or Jane Doe was engaged in the

practice of pharmaceutical science, and held themselves out to the public as a licensed

professional engaged in the practice of pharmaceutical science, possessing the ordinary and

customary skill, diligence, and knowledge of like pharmacists and/or technicians in the field, and

was duly licensed for such practice under the laws of the Commonwealth of Pennsylvania.

Defendants John Doe and/or Jane Doe had a duty to use professional skills, knowledge, and

experience in accordance with reasonably safe and acceptable standards of pharmaceutical

science.

       7.       At all times relevant hereto, Defendants John Doe and/or Jane Doe practiced

pharmaceutical science at Defendants Pa. CVS Pharmacy and/or CVS Health.




                                                 6

                                                                                           Case ID: 190701404
            Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 23 of 54




       8.       At all times material hereto, Defendants Pa. CVS Pharmacy and/or CVS Health

employed agents, servants and employees who possess skill, training and diligence for the sole

and exclusive purpose of dispensing prescription medications and other pharmaceutical products

to the general public.

       9.       Any negligent act or omission committed by Defendants John Doe and/or Jane

Doe imposes liability upon Defendants Pa. CVS Pharmacy and/or CVS Health under the laws of

agency of the Commonwealth of Pennsylvania.

       10.      To the extent any individuals who are named or unnamed who dispensed

prescription medications to Plaintiff on or after July 29, 2017, Defendants Pa. CVS Pharmacy

and/or CVS Health are liable for the actions under the laws of agency of the Commonwealth of

Pennsylvania and will require discovery from Defendants.

       11.      Defendants Pa. CVS Pharmacy and/or CVS Health are liable for the acts of their

actual, apparent, and/or ostensible agents.

       12.      Plaintiff is asserting professional liability claims against all Defendants.


II.    PRE-DISCOVERY ALLEGATIONS

       13. At all times relevant hereto, Plaintiff April Ploeger was a customer of Defendants Pa.

CVS Pharmacy and/or CVS Health, having her medical prescriptions filled at the CVS Pharmacy

located at 3925 Walnut Street, Philadelphia, PA 19104.

       14. On or about June 29, 2017 and again on July 29, 2017, Defendants filled Gabapentin

prescriptions for Plaintiff, 100 MG capsules.

       15. On or about those dates, Plaintiff picked up these prescriptions and was assured by

Defendants’ employees, Defendant John Doe and/or Jane Doe that the pill bottles contained




                                                   7

                                                                                               Case ID: 190701404
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 24 of 54




Gabapentin 100 MG capsules. The bottles were clearly labeled as containing the drug

Gabapentin 100 MG dosage.

        16. After the above prescription fills by Defendants, Plaintiff took what she thought were

capsules from her Gabapentin prescription. However, these capsules were not Gabapentin, but

instead were Prozac (fluoxetine) which caused her to suffer seizures requiring hospitalization, as

set forth in detail below.

        17. These Prozac (fluoxetine) capsules were negligently dispensed in Plaintiff’s

Gabapentin prescription bottle by Defendants’ employees, John Doe and/or Jane Doe, who were

acting within the nature and scope of their employment with Defendants Pa. CVS Pharmacy

and/or CVS Health.

        18. As a direct and proximate result of Defendants’ negligence, which is described in

detail below, Plaintiff April Ploeger suffered permanent internal and external injuries, which

rendered her sick, sore, lame, and disabled. She was hurt, wounded, and bruised in and about her

head, limbs, and body. More particularly, she suffered from seizures, and she continues to suffer

from seizures.

        19. As a further result of the Defendants’ negligence, Plaintiff has been required to incur

expenses for necessary and reasonable medical treatment for his aforesaid injuries. Plaintiff is

advised, believes, and therefore avers that she will continue to require medical care for her

injuries indefinitely into the future.

        20. As a further result of the Defendants’ negligence, Plaintiff April Ploeger has suffered

a loss of earnings in her employment and an impairment of her earning capacity. Plaintiff April

Ploeger believes and therefore avers that her aforesaid loss of earnings and impairment of

earning capacity will be permanent in nature.


                                                 8

                                                                                           Case ID: 190701404
             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 25 of 54




        21. As a further result of the Defendants’ aforesaid negligence, Plaintiff April Ploeger has

suffered and will continue to suffer severe physical pain, disability, mental anguish,

embarrassment, humiliation, and other incidental costs, all of which Plaintiff believes and

therefore avers will be permanent in nature.

        22. The events set forth herein which resulted in the injures to the Plaintiff were caused

solely and exclusively by reason of the negligence, carelessness, and other wrongful and

liability-producing conduct of the Defendants named herein, individually, jointly, and/or

severally.

        23. The grievous injuries suffered by Plaintiff were due in no manner whatsoever to any

act or failure to act on the part of Plaintiff.


                                                  COUNT I

                                 PLAINTIFF APRIL PLOEGER
                                            v.
                               DEFENDANT PA CVS PHARMACY

        24. All preceding paragraphs of this complaint are hereby incorporated by reference.

        25. At all times pertinent hereto the pharmacists, pharmacy technicians and like personnel

dispensing prescription drugs at Defendants’ pharmacy located at 3925 Walnut Street,

Philadelphia, PA 19104 were acting as the sole or joint agents, servants, and employees of

Defendants Pa. CVS Pharmacy and/or CVS Health, in the course and scope of their employment

with the aforesaid Defendants.

        26. At all times, Defendant Pa. CVS Pharmacy and it employees, as a business of

pharmacy professionals, owed a duty of care to Plaintiff April Ploeger to uphold the professional

standards of care for pharmacists and pharmacy technicians with respect to Plaintiff, a

customer/patient relying on the accuracy and efficacy of medications being dispensed to her.

                                                     9

                                                                                            Case ID: 190701404
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 26 of 54




       27. In relevant part, this standard of care for pharmacists and/or pharmacy technicians

includes the duty to ensure that the proper medications, number of capsules and dosages are

dispensed and that these medications, their dosages, instructions for use and contraindications are

clearly labeled on the medication bottle and bag before being handed to the patient/customer

such as Plaintiff. It is incumbent upon the pharmacy professional to check and recheck the

medications and dosages of medications being dispensed, and likewise instituting procedures to

ensure that medications are not mismatched, mislabeled or incorrectly dosed.

       28. Plaintiff’s injuries and damages were a direct and proximate result of the professional

negligence and breaches of the pharmacy professional standards of care by Defendant Pa. CVS

Pharmacy, acting through its agents, ostensible agents, apparent agents, employees, and/or or

servants in the following respects:

             a)    In failing to properly document and appreciate Plaintiff’s prior medical and
                   pharmaceutical history;

             b)    In failing to properly document and appreciate Plaintiff’s current medical and
                   pharmaceutical needs;

             c)    In failing to properly dispense Gabapentin to Plaintiff, but instead mixing in
                   Prozac (fluoxetine) capsules into the Gabapentin prescription bottle received
                   by Plaintiff;

             d)    In failing to check that the proper Gabapentin medication was being dispensed
                   into the Gabapentin prescription bottle rather than Prozac (fluoxetine)
                   capsules;

             e)    In failing to warn Plaintiff of the presence of Prozac (fluoxetine) in the
                   prescription bottle alleged to contain Gabapentin;

             f)    In failing to properly establish procedures to ensure that prescription
                   medications are not mixed during the dispensing process;

             g)    In failing to exercise caution in dispensing prescription medications for
                   patients/ customers such as Plaintiff;




                                                 10

                                                                                             Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 27 of 54




             h)   In failing to protect or prevent Plaintiff from suffering the above-mentioned
                  injuries;

             i)   In traumatically injuring Plaintiff’s nervous system and metabolism, by
                  inducing seizures;

             j)   In violating the standard of care for pharmacists and/or pharmacy
                  professionals by dispensing Prozac (fluoxetine) instead of Gabapentin
                  pursuant to the physician’s prescription for Plaintiff;

             k)   In failing to employ proper and accepted pharmacy procedures to avoid the
                  mixing of prescription medications being dispensed to patient/customers;

             l)   In failing to consider the contraindications and/or risks of harm in the
                  dispensing Prozac (fluoxetine) instead of Gabapentin to Plaintiff, particularly
                  in light of Plaintiff’s history and conditions; and

             m) In failing to use due care to provide proper and adequate procedures for
                properly and safely dispensing prescription medications for treatment of
                Plaintiff’s condition.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually and jointly

and severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory

damages, delay damages pursuant to Pa. R.C.P. 238, interest and allowable costs of suit.


                                          COUNT II

                                 PLAINTIFF APRIL PLOEGER
                                            v.
                                  DEFENDANT CVS HEALTH

       29. All preceding paragraphs of this complaint are hereby incorporated by reference.

       30. At all times pertinent hereto the pharmacists, pharmacy technicians and like personnel

dispensing prescription drugs at Defendants’ pharmacy located at 3925 Walnut Street,

Philadelphia, PA 19104 were acting as the sole or joint agents, servants, and employees of

Defendants Pa. CVS Pharmacy and/or CVS Health, in the course and scope of their employment

with the aforesaid Defendants.


                                               11

                                                                                           Case ID: 190701404
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 28 of 54




       31. At all times, Defendant CVS Health and it employees, as a business of pharmacy

professionals, owed a duty of care to Plaintiff April Ploeger to uphold the professional standards

of care for pharmacists and pharmacy technicians with respect to Plaintiff, a customer/patient

relying on the accuracy and efficacy of medications being dispensed to her.

       32. In relevant part, this standard of care for pharmacists and/or pharmacy technicians

includes the duty to ensure that the proper medications, number of capsules and capsule/pill

dosages are dispensed and that these medications, their dosages, instructions for use and

contraindications are clearly labeled on the medication bottle and bag before being handed to the

patient/ customers such as Plaintiff. It is incumbent upon the pharmacy professional to check and

re check the medications and dosages of medications being dispensed, and likewise instituting

procedures to ensure that medications are not mismatched, mislabeled or incorrectly dosed.

       33. Plaintiff’s injuries and damages were a direct and proximate result of the professional

negligence and breaches of the pharmacy professional standards of care by Defendant Pa. CVS

Pharmacy, acting through its agents, ostensible agents, apparent agents, employees, and/or or

servants in the following respects:

             a)    In failing to properly document and appreciate Plaintiff’s prior medical and
                   pharmaceutical history;

             b)    In failing to properly document and appreciate Plaintiff’s current medical and
                   pharmaceutical needs;

             c)    In failing to properly dispense Gabapentin to Plaintiff, but instead mixing in
                   Prozac (fluoxetine) capsules into the Gabapentin prescription bottle received
                   by Plaintiff;

             d)    In failing to check that the proper Gabapentin medication was being dispensed
                   into the Gabapentin prescription bottle rather than Prozac (fluoxetine).;

             e)    In failing to warn Plaintiff of the presence of Prozac (fluoxetine) in the
                   prescription bottle alleged to contain Gabapentin;


                                                 12

                                                                                            Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 29 of 54




             f)   In failing to properly establish procedures to ensure that prescription
                  medications are not mixed during the dispensing process;


             g)   In failing to exercise caution in dispensing prescription medications for
                  patients/ customers such as Plaintiff;

             h)   In failing to protect or prevent Plaintiff from suffering the above-mentioned
                  injuries;

             i)   In traumatically injuring Plaintiff’s nervous system and metabolism, by
                  inducing seizures;

             j)   In violating the standard of care for pharmacists and/or pharmacy
                  professionals by dispensing Prozac (fluoxetine) instead of Gabapentin
                  pursuant to the physician’s prescription for Plaintiff;

             k)   In failing to employ proper and accepted pharmacy procedures to avoid the
                  mixing of prescription medications being dispensed to patient/customers;


             l)   In failing to consider the contraindications and/or risks of harm in the
                  dispensing Prozac (fluoxetine) instead of Gabapentin to Plaintiff, particularly
                  in light of Plaintiff’s history and conditions; and

             m) In failing to use due care to provide proper and adequate procedures for
                properly and safely dispensing prescription medications for treatment of
                Plaintiff’s condition.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually and jointly

and severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory

damages, delay damages pursuant to Pa. R.C.P. 238, interest and allowable costs of suit.

                                          COUNT III

                               PLAINTIFF APRIL PLOEGER
                                          v.
                                 DEFENDANT JOHN DOE

       34. All preceding paragraphs of this complaint are hereby incorporated by reference.

       35. At all times pertinent hereto the Defendant John Doe was a pharmacist, pharmacy

technician and/or like personnel dispensing prescription drugs at Defendants’ pharmacy located

                                               13

                                                                                            Case ID: 190701404
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 30 of 54




at 3925 Walnut Street, Philadelphia, PA 19104 and at all times relevant hereto was acting as the

sole or joint agent, servant, and employee of Defendants Pa. CVS Pharmacy and/or CVS Health,

in the course and scope of his employment with the aforesaid Defendants.

       36. At all times, Defendant John Doe as a pharmacy professional, owed a duty of care to

Plaintiff April Ploeger to uphold the professional standards of care for pharmacists and pharmacy

technicians with respect to Plaintiff, a customer/patient relying on the accuracy and efficacy of

medications being dispensed to her.

       37. In relevant part, this standard of care for pharmacists and/or pharmacy technicians

includes the duty to ensure that the proper medications, number of capsules and capsule/pill

dosages are dispensed and that these medications, their dosages, instructions for use and

contraindications are clearly labeled on the medication bottle and bag before being handed to the

patient/customer such as Plaintiff. It is incumbent upon the pharmacy professional to check and

recheck the medications and dosages of medications being dispensed, and likewise instituting

procedures to ensure that medications are not mismatched, mislabeled or incorrectly dosed.

       38. Plaintiff’s injuries and damages were a direct and proximate result of the professional

negligence and breaches of the pharmacy professional standards of care by Defendant John Doe

in the following respects:

             a)    In failing to properly document and appreciate Plaintiff’s prior medical and
                   pharmaceutical history;

             b)    In failing to properly document and appreciate Plaintiff’s current medical and
                   pharmaceutical needs;

             c)    In failing to properly dispense Gabapentin to Plaintiff, but instead mixing in
                   Prozac (fluoxetine) capsules into the Gabapentin prescription bottle received
                   by Plaintiff;

             d)    In failing to check that the proper Gabapentin medication was being dispensed
                   into the Gabapentin prescription bottle rather than Prozac (fluoxetine).;

                                                14

                                                                                            Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 31 of 54




             e)   In failing to warn Plaintiff of the presence of Prozac (fluoxetine) in the
                  prescription bottle alleged to contain Gabapentin;

             f)   In failing to properly establish procedures to ensure that prescription
                  medications are not mixed during the dispensing process;


             g)   In failing to exercise caution in dispensing prescription medications for
                  patients/ customers such as Plaintiff;

             h)   In failing to protect or prevent Plaintiff from suffering the above-mentioned
                  injuries;

             i)   In traumatically injuring Plaintiff’s nervous system and metabolism, by
                  inducing seizures;

             j)   In violating the standard of care for pharmacists and/or pharmacy
                  professionals by dispensing Prozac (fluoxetine) instead of Gabapentin
                  pursuant to the physician’s prescription for Plaintiff;

             k)   In failing to employ proper and accepted pharmacy procedures to avoid the
                  mixing of prescription medications being dispensed to patient/customers;


             l)   In failing to consider the contraindications and/or risks of harm in the
                  dispensing Prozac (fluoxetine) instead of Gabapentin to Plaintiff, particularly
                  in light of Plaintiff’s history and conditions; and

             m) In failing to use due care to provide proper and adequate procedures for
                properly and safely dispensing prescription medications for treatment of
                Plaintiff’s condition.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually and jointly

and severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory

damages, delay damages pursuant to Pa. R.C.P. 238, interest and allowable costs of suit.

                                          COUNT IV

                               PLAINTIFF APRIL PLOEGER
                                          v.
                                 DEFENDANT JANE DOE

       39. All preceding paragraphs of this complaint are hereby incorporated by reference.

                                                15

                                                                                            Case ID: 190701404
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 32 of 54




       40. At all times pertinent hereto the Defendant Jane Doe was a pharmacist, pharmacy

technician and/or like personnel dispensing prescription drugs at Defendants’ pharmacy located

at 3925 Walnut Street, Philadelphia, PA 19104 and at all times relevant hereto was acting as the

sole or joint agent, servant, and employee of Defendants Pa. CVS Pharmacy and/or CVS Health,

in the course and scope of his employment with the aforesaid Defendants.

       41. At all times, Defendant Jane Doe as a pharmacy professional, owed a duty of care to

Plaintiff April Ploeger to uphold the professional standards of care for pharmacists and pharmacy

technicians with respect to Plaintiff, a customer/patient relying on the accuracy and efficacy of

medications being dispensed to her.

       42. In relevant part, this standard of care for pharmacists and/or pharmacy technicians

includes the duty to ensure that the proper medications, number of capsules and capsule/pill

dosages are dispensed and that these medications, their dosages, instructions for use and

contraindications are clearly labeled on the medication bottle and bag before being handed to the

patient/customer such as Plaintiff. It is incumbent upon the pharmacy professional to check and

recheck the medications and dosages of medications being dispensed, and likewise instituting

procedures to ensure that medications are not mismatched, mislabeled or incorrectly dosed.

       43. Plaintiff’s injuries and damages were a direct and proximate result of the professional

negligence and breaches of the pharmacy professional standards of care by Defendant Jane Doe

in the following respects:

             a)    In failing to properly document and appreciate Plaintiff’s prior medical and
                   pharmaceutical history;

             b)    In failing to properly document and appreciate Plaintiff’s current medical and
                   pharmaceutical needs;




                                                16

                                                                                            Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 33 of 54




             c)   In failing to properly dispense Gabapentin to Plaintiff, but instead mixing in
                  Prozac (fluoxetine) capsules into the Gabapentin prescription bottle received
                  by Plaintiff;

             d)   In failing to check that the proper Gabapentin medication was being dispensed
                  into the Gabapentin prescription bottle rather than Prozac (fluoxetine).;

             e)   In failing to warn Plaintiff of the presence of Prozac (fluoxetine) in the
                  prescription bottle alleged to contain Gabapentin;

             f)   In failing to properly establish procedures to ensure that prescription
                  medications are not mixed during the dispensing process;


             g)   In failing to exercise caution in dispensing prescription medications for
                  patients/ customers such as Plaintiff;

             h)   In failing to protect or prevent Plaintiff from suffering the above-mentioned
                  injuries;

             i)   In traumatically injuring Plaintiff’s nervous system and metabolism, by
                  inducing seizures;

             j)   In violating the standard of care for pharmacists and/or pharmacy
                  professionals by dispensing Prozac (fluoxetine) instead of Gabapentin
                  pursuant to the physician’s prescription for Plaintiff;

             k)   In failing to employ proper and accepted pharmacy procedures to avoid the
                  mixing of prescription medications being dispensed to patient/customers;


             l)   In failing to consider the contraindications and/or risks of harm in the
                  dispensing Prozac (fluoxetine) instead of Gabapentin to Plaintiff, particularly
                  in light of Plaintiff’s history and conditions; and

             m) In failing to use due care to provide proper and adequate procedures for
                properly and safely dispensing prescription medications for treatment of
                Plaintiff’s condition.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually and jointly

and severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory

damages, delay damages pursuant to Pa. R.C.P. 238, interest and allowable costs of suit.




                                                17

                                                                                            Case ID: 190701404
           Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 34 of 54




         44. All preceding paragraphs of this complaint are hereby incorporated by reference.

         45. At all times pertinent hereto the Defendant Jane Doe was a pharmacists, pharmacy

technician and/or like personnel dispensing prescription drugs at Defendants’ pharmacy located

at 3925 Walnut Street, Philadelphia, PA 19104 and at all times relevant hereto was acting as the

sole or joint agent, servant, and employee of Defendants Pa. CVS Pharmacy and CVS Health, in

the course and scope of his employment with the aforesaid Defendants.

         46. At all times, Defendant Jane Doe as a pharmacy professional, owed a duty of care to

Plaintiff April Ploeger to uphold the professional standards of care for pharmacists and pharmacy

technicians with respect to Plaintiff, a customer/patient relying on the accuracy and efficacy of

medications being dispensed to her.

         47. In relevant part, this standard of care for pharmacists and/or pharmacy technicians

includes the duty to ensure that the proper medications, number of capsules and capsule/pill

dosages are dispensed and that these medications, their dosages, instructions for use and

contraindications are clearly labeled on the medication bottle and bag before being handed to the

patient/ customers such as Plaintiff. It is incumbent upon the pharmacy professional to check

and re check the medications and dosages of medications being dispensed, and likewise

instituting procedures to ensure that medications are not mismatched, mislabeled or incorrectly

dosed.

         48. Plaintiff’s injuries and damages were a direct and proximate result of the professional

negligence and breaches of the pharmacy professional standards of care by Defendant Jane Doe

in the following respects:

               a)   In failing to properly document and appreciate Plaintiff’s prior medical and
                    pharmaceutical history;


                                                 18

                                                                                            Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 35 of 54




             b)   In failing to properly document and appreciate Plaintiff’s current medical and
                  pharmaceutical needs;

             c)   In failing to properly dispense Gabapentin to Plaintiff, but instead mixing in
                  Prozac (fluoxetine) capsules into the Gabapentin prescription bottle received
                  by Plaintiff;

             d)   In failing to check that the proper Gabapentin medication was being dispensed
                  into the Gabapentin prescription bottle rather than Prozac (fluoxetine).;

             e)   In failing to warn Plaintiff of the presence of Prozac (fluoxetine) in the
                  prescription bottle alleged to contain Gabapentin;

             f)   In failing to properly establish procedures to ensure that prescription
                  medications are not mixed during the dispensing process;

             g)   In failing to be more cautious in dispensing prescription medications for
                  patients/ customers such as Plaintiff;

             h)   In failing to protect or prevent Plaintiff from suffering the above-mentioned
                  injuries;

             i)   In traumatically injuring Plaintiff’s nervous system and metabolism, by
                  inducing seizures;

             j)   In violating the standard of care for pharmacists and/or pharmacy
                  professionals by dispensing Prozac (fluoxetine) instead of Gabapentin
                  pursuant to the physician’s prescription for Plaintiff;

             k)   In failing to employ proper and accepted pharmacy procedures to avoid the
                  mixing of prescription medications being dispensed to patient/customers;

             l)   In failing to consider the contraindications and/or risks of harm in the
                  dispensing Prozac (fluoxetine) instead of Gabapentin to Plaintiff, particularly
                  in light of Plaintiff’s history and conditions and

             m) In failing to use due care to provide proper and adequate procedures for
                properly and safely dispensing prescription medications for treatment of
                Plaintiff’s condition.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually and jointly

and severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00) in compensatory

damages, delay damages pursuant to Pa. R.C.P. 238, interest and allowable costs of suit.


                                                19

                                                                                            Case ID: 190701404
        Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 36 of 54




                                   MARCIANO & MACAVOY, P.C.


                                By: Patrick D. MacAvoy
                                    KEVIN R. MARCIANO, ESQUIRE
                                    PATRICK D. MacAVOY, ESQUIRE
                                    Attorneys for Plaintiff
Date: November 19, 2019




                                     20

                                                                        Case ID: 190701404
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 37 of 54



                                          VERIFICATION




        Patrick D. MacAvoy, Esquire, the undersigned hereby states that he is counsel for

Plaintiff and verifies that the facts set forth in the foregoing filing are true and correct to the best

of his knowledge, information and belief. The undersigned understands that the statements

therein are made subject to the penalties of 18 Pa. C.S. Section 4904 relating to unsworn

falsification to authorities.




                                                Patrick D. MacAvoy
                                                KEVIN R. MARCIANO, ESQUIRE
                                                PATRICK D. MacAVOY, ESQUIRE
                                                Attorneys for Plaintiff

Date: November 19, 2019




                                                                                               Case ID: 190701404
          Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 38 of 54



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing filing was sent via

electronic filing to all counsel of record indicated below. All other parties not served

electronically were served in accordance with Pa.R.C.P. 440. All other parties will be

electronically served by the Court in accordance with Pa.R.C.P 205.4(g).



Amalia V. Romanowicz, Esq.                         A. Bryan Tomlinson, Esq.
Post & Schell                                      Post & Schell
Four Penn Center, 13th Floor                       Four Penn Center, 13th Floor
1600 JFK Boulevard                                 1600 JFK Boulevard
Philadelphia, PA 19103                             Philadelphia, PA 19103
aromanowicz@postschell.com                         btomlinson@postschell.com
(215) 320-4716                                     (215) 587-1444




                                                  By: Patrick D. MacAvoy
                                                      KEVIN R. MARCIANO, ESQUIRE
                                                      PATRICK D. MacAVOY, ESQUIRE
                                                      Attorneys for Plaintiff
Date: November 19, 2019




                                                                                           Case ID: 190701404
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 39 of 54




EXHIBIT “B”
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 40 of 54
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 41 of 54
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 42 of 54




EXHIBIT “C”
             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 43 of 54



MARCIANO & MacAVOY, P.C.                                              Filed and Attested by the
BY: KEVIN R. MARCIANO, ESQUIRE                                 Attorneys
                                                                  Officefor
                                                                          ofPlaintiff
                                                                              Judicial Records
BY: PATRICK D. MacAVOY, ESQUIRE                                         12 JUL 2019 03:23 pm
I.D. NO. 65901/209005                                                         E. FEDER
16 W. Front Street
Media, PA 19063
(610) 566-6500
Fax (610) 566-6501
kmarciano@marcianolegal.com
pmacavoy@marcianolegal.com


APRIL PLOEGER                                   :   PHILADELPHIA COUNTY
3801 Spring Garden Street                       :   COURT OF COMMON PLEAS
Apt. 103                                        :
Philadelphia, PA 19104                          :
                                                :   JULY TERM, 2019
Plaintiff,                                      :
               vs.                              :   No.
                                                :
PENNSYLVANIA CVS PHARMACY, LLC                  :
a/k/a, d/b/a, t/a CVS PHARMACY #4007,           :
a/k/a, d/b/a, t/a CVS PHARMACY, INC.            :
3925 Walnut Street                              :
Philadelphia, PA                                :
                                     and        :
                                                :
CVS HEALTH CORPORATION                          :
C/O The Corporate Trust Company                 :
Corporate Trust Center                          :
1209 Orange Street                              :
Wilmington, DE 19801                            :
                                                :
                                          and   :
                                                :
JOHN DOE, Pharmacist and/or Technician          :
who provided and/or sold prescription           :
medications to Plaintiff at CVS store #4007     :
on or around July 27, 2017                      :
c/o Pennsylvania CVS Pharmacy, LLC              :
3925 Walnut Street                              :
Philadelphia, PA 19104                          :
                                          and   :
                                                :
JANE DOE, Pharmacist and/or Technician          :
who provided and/or sold prescription           :



                                                                                   Case ID: 190701404
         Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 44 of 54




medications to Plaintiff at CVS store #4007     :
on or around July 27, 2017                      :
c/o Pennsylvania CVS Pharmacy, LLC              :
3925 Walnut Street                              :
Philadelphia, PA 19104                          :
                                                :
                                                :
Defendants.                                     :



                       PRAECIPE TO ISSUE WRIT OF SUMMONS


TO THE PROTHONOTARY:

       Kindly issue the attached Writ of Summons in the above-captioned matter.




                                              MARCIANO & MacAVOY, P.C.


                                      By: Patrick D. MacAvoy
                                          KEVIN R. MARCIANO, ESQUIRE
                                          PATRICK D. MacAVOY, ESQUIRE
                                          Attorneys for Plaintiff
Date: July 12, 2019




                                                                                  Case ID: 190701404
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 45 of 54




                                                                Case ID: 190701404
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 46 of 54




                                                                Case ID: 190701404
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 47 of 54




        EXHIBIT
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 48 of 54




                                                Filed and Attested by the
                                               Office of Judicial Records
                                                   25 JUL 2019 03:24 pm
                                                        G. IMPERATO




                                                                Case ID: 190701404
             Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 49 of 54



MARCIANO & MacAVOY, P.C.                                             Filed and Attested by the
BY: KEVIN R. MARCIANO, ESQUIRE                                  Attorneys
                                                                   Officefor
                                                                           ofPlaintiff
                                                                               Judicial Records
BY: PATRICK D. MacAVOY, ESQUIRE                                         08 AUG 2019 02:02 pm
I.D. NO. 65901/209005                                                        G. IMPERATO
16 W. Front Street
Media, PA 19063
(610) 566-6500
Fax (610) 566-6501
kmarciano@marcianolegal.com
pmacavoy@marcianolegal.com


APRIL PLOEGER,                                 :   PHILADELPHIA COUNTY
                                               :   COURT OF COMMON PLEAS
Plaintiff,                                     :
               vs.                             :
                                               :   JULY TERM, 2019
PENNSYLVANIA CVS PHARMACY, LLC                 :
a/k/a, d/b/a, t/a CVS PHARMACY #4007,          :   No. 1404
a/k/a, d/b/a, t/a CVS PHARMACY, INC.,          :
et al.                                         :
                                               :
Defendants.                                    :


               AFFIDAVIT OF SERVICE OF PROCESS BY CERTIFIED MAIL
                   UPON DEFENDANT CVS HEALTH CORPORATION

       I, PATRICK D. MacAVOY, ESQUIRE, certify that I served a true and accurate copy of
Civil Cover Sheet, Plaintiffs’ Praecipe to Issue Writ of Summons, Writ of Summons and Notices
of Depositions in Aid of Preparing Complaint by certified mail on August 1, 2019 per the
attached return receipt card, attached as Exhibit 1:

        Article No.       7007 2680 0000 0955 9567
        Date of Delivery: August 1, 2019

        Addressed to:    Agent for Service of Process
                         c/o Corporate Trust Co.
                         1209 Orange Street
                         Wilmington, DE 19801

        Received by:     CT Corporation

                                           MARCIANO & MACAVOY, P.C.

                                      By: /s/ Patrick D. MacAvoy
                                          PATRICK D. MacAVOY, ESQUIRE
Date: August 7, 2019                      Attorney for Plaintiff

                                                                                     Case ID: 190701404
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 50 of 54




                      Exhibit 1




                                                                Case ID: 190701404
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 51 of 54




                                                                Case ID: 190701404
Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 52 of 54




        EXHIBIT
        Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 53 of 54




                                IN THE COURT OF COMMON PLEAS OF PHILADELPHIA
                                                     COUNTY
                                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                              TRIAL DIVISION – CIVIL




                  PLOEGER                                                July Term 2019

                       VS                                                  No. 01404

              PENNSYLVANIA C

                       VS

             PHARMACY, LLC ETAL


                                   CASE MANAGEMENT ORDER
                                        COMPLEX TRACK                                 20-NOV-2019
                                                                                    J. SULLIVAN
AND NOW, 20-NOV-2019 , it is Ordered that:

1.    The case management and time standards adopted for complex track cases shall be applicable to
      this case and are hereby incorporated into this Order.

2.    All discovery on the above matter shall be completed not later than 01-FEB-2021.

3.    Plaintiff shall identify and submit curriculum vitae and expert reports of all expert witnesses
      intended to testify at trial to all other parties not later than 01-MAR-2021.

4.    Defendant and any additional defendants shall identify and submit curriculum vitae and expert
      reports of all expert witnesses intended to testify at trial not later than 05-APR-2021.

5.    All pre-trial motions shall be filed not later than 05-APR-2021.

6.    A settlement conference may be scheduled at any time after 03-MAY-2021. Prior to the
      settlement conference all counsel shall serve all opposing counsel and file a settlement
      memorandum containing the following:

      (a).     A concise summary of the nature of the case if plaintiff or of the defense if defendant or
               additional defendant;

      (b).     A statement by the plaintiff or all damages accumulated, including an itemization of
               injuries and all special damages claimed by categories and amount;

      (c).     Defendant shall identify all applicable insurance carriers, together with applicable limits
               of liability.
                   Case 2:19-cv-05978-ER Document 1 Filed 12/18/19 Page 54 of 54



7.            A pre-trial conference will be scheduled any time after 05-JUL-2021. Fifteen days prior
              to pre-trial conference, all counsel shall serve all opposing counsel and file a pre-trial
              memorandum containing the following:

              (a).       A concise summary of the nature of the case if plaintiff or the defense if defendant or
                         additional defendant;

              (b).       A list of all witnesses who may be called to testify at trial by name and address. Counsel
                         should expect witnesses not listed to be precluded from testifying at trial;

              (c).       A list of all exhibits the party intends to offer into evidence. All exhibits shall be pre-
                         numbered and shall be exchanged among counsel prior to the conference. Counsel
                         should expect any exhibit not listed to be precluded at trial;

              (d).       Plaintiff shall list an itemization of injuries or damages sustained together with all special
                         damages claimed by category and amount. This list shall include as appropriate,
                         computations of all past lost earnings and future lost earning capacity or medical
                         expenses together with any other unliquidated damages claimed; and

              (e).       Defendant shall state its position regarding damages and shall identify all applicable
                         insurance carriers, together with applicable limits of liability;

              (f).       Each counsel shall provide an estimate of the anticipated length of trial.

8.            It is expected that the case will be ready for trial 02-AUG-2021, and counsel should anticipate
              trial to begin expeditiously thereafter.

9.            All counsel are under a continuing obligation and are hereby ordered to serve a copy of this order
              upon all unrepresented parties and upon all counsel entering an appearance subsequent to the
              entry of this Order.

                                                                    BY THE COURT:



                                                                    _________________________
                                                                    ARNOLD NEW, J.
                                                                    TEAM LEADER
\\JMS67629 (Rev 11/04)
